Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 19 recite, “requests to one or more cluster control planes, wherein the one or more cluster control planes include a control plane of the first cluster and a control plane of the second cluster.” It is not feasible for “one or more cluster control planes” to include two control planes, i.e. it should recite, “two or more cluster control planes…”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15, and 16 of US Pat. 10,965,752. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to substantially similar apparatuses, methods, and/or media, see for example claim 1 of instant application and respective claims 1, 15, and 16 of '752, mapped out below.
‘752 Claims 1, 15, and 16
Instant claim 1
 A method for migrating from a first cluster to a second cluster, comprising:
A method for migrating from a first cluster to a second cluster, comprising:
receiving, by one or more processors, requests to two or more cluster control planes, wherein the two or more cluster control planes include a control plane of the first cluster and a control plane of the second cluster, wherein the received requests include requests from a workload running in the first cluster, wherein the requests from the workload are intercepted by a sidecar container injected in the first cluster and routed to cluster bridging aggregators of the second cluster, wherein the first cluster and the second cluster are operated on different clouds;
receiving, by one or more processors, requests to one or more cluster control planes, wherein the one or more cluster control planes include a control plane of the first cluster and a control plane of the second cluster;
allocating, by the one or more processors, a predetermined fraction of the received requests to the control plane of the second cluster, and a remaining fraction of the received requests to the control plane of the first cluster;
allocating, by the one or more processors, a predetermined fraction of the received requests to the control plane of the second cluster, and a remaining fraction of the received requests to the control plane of the first cluster;
handling, by the one or more processors, the predetermined fraction of requests using the control plane of the second cluster… 

handling, by the one or more processors, the predetermined fraction of requests using the control plane of the second cluster, 
15. The method of claim 1, further comprising: determining, by the one or more processors, that a pod running in the second cluster references a storage of the first cluster; 
creating, by the one or more processors, a storage in the second cluster, wherein the storage of the first cluster and the storage of the second cluster are located at different locations; 
reading, by the one or more processors using a storage driver, the storage of the second cluster for data related to the pod in the second cluster; 
reading, by the one or more processors using the storage driver, the storage of the first cluster for data related to the pod in the second cluster.
wherein handling the predetermined fraction of requests includes: determining, by the one or more processors, that a pod running in the second cluster references a storage of the first cluster;
creating, by the one or more processors, a storage in the second cluster, wherein the storage of the first cluster and the storage of the second cluster are located at different locations; 
reading, by the one or more processors using the storage driver, the storage of the first cluster for data related to the pod in the second cluster; and 

16. The method of claim 15, further comprising: writing, by the one or more processors, changes made by the pod in the second cluster to the storage of the second cluster; copying, by the one or more processors, data unchanged by the pod from the storage of the first cluster to the storage of the second cluster.
copying, by the one or more processors, data unchanged by the pod in the second cluster from the storage of the first cluster to the storage of the second cluster, 

(Remainder of  claim 1)…
detecting, by the one or more processors, whether there are failures in the second cluster while handling the predetermined fraction of requests; and 
increasing, by the one or more processors, based on not detecting failures in the second cluster, the predetermined fraction of requests allocated to the control plane of the second cluster in predetermined stages until all received requests are allocated to the control plane of the second cluster.

detecting, by the one or more processors, whether there are failures in the second cluster while handling the predetermined fraction of requests; and 
increasing, by the one or more processors, based on not detecting failures in the second cluster, the predetermined fraction of requests allocated to the control plane of the second cluster in predetermined stages until all received requests are allocated to the control plane of the second cluster.


That is, the differences between the claims would have be obvious to one of ordinary skill in the art in that the scope of the instant invention overlaps with the scope of the patent. Further, instant independent claim 19 is directed to a system configured to execute a substantially similar method claim and dependent claims 2-18 and 20 overlap with the scope of the patent. 
Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.   
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record  and would be in condition for allowance provided the non-statutory double patenting and 35 USC 112(b) rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452